      Case 2:19-cv-00404 Document 15 Filed on 04/23/20 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   April 23, 2020
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

TOWNSEL MYERS,                               §
                                             §
        Plaintiff,                           §
VS.                                          § CIVIL ACTION NO. 2:19-CV-404
                                             §
NUECES COUNTY JAIL,                          §
                                             §
        Defendant.                           §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION
             TO IMPOSE SANCTIONS AGAINST PLAINTIFF

       On March 2, 2020, United States Magistrate Judge Julie K. Hampton issued her

“Memorandum and Recommendation to Impose Sanctions Against Plaintiff” (D.E. 11).

The parties were provided proper notice of, and opportunity to object to, the Magistrate

Judge’s Memorandum and Recommendation.              FED. R. CIV. P. 72(b); 28 U.S.C.

§ 636(b)(1); General Order No. 2002-13. No objections have been timely filed.

       When no timely objection to a magistrate judge’s memorandum and

recommendation is filed, the district court need only satisfy itself that there is no clear

error on the face of the record and accept the magistrate judge’s memorandum and

recommendation. Guillory v. PPG Industries, Inc., 434 F.3d 303, 308 (5th Cir. 2005)

(citing Douglass v. United Services Auto Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)).

       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s Memorandum and Recommendation (D.E. 11), and all other relevant

documents in the record, and finding no clear error, the Court ADOPTS as its own the

findings and conclusions of the Magistrate Judge. Accordingly, the Court ORDERS
1/2
      Case 2:19-cv-00404 Document 15 Filed on 04/23/20 in TXSD Page 2 of 2



Plaintiff to pay into the registry of the Court $100.00 as a sanction for filing this action

and Plaintiff’s other pending actions where recommendations of frivolousness have been

issued. The Court further ORDERS that Plaintiff is BARRED from filing any civil

actions in this Court without first satisfying this monetary sanction and obtaining the

permission of a district court or magistrate judge to proceed.

       ORDERED this 23rd day of April, 2020.


                                              ___________________________________
                                              NELVA GONZALES RAMOS
                                              UNITED STATES DISTRICT JUDGE




2/2
